Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/802,585 and Response filed on 09/29/2022. Claims 1-19 have been elected without traverse.  Claims 21 and 24 have been canceled.  Claims 20, 22-23 and 25-31 have been withdrawn and must be cancelled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim. Claims 1-20, 22-23 and 25-31 remain pending in the application.

Claim Objections
2.  Claims 1 and 12 are objected to because of the following informalities:  in line of each claim replace “DDP” with --drone docking port (DDP)---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.  Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 3 and 13 contain subject matter “the DDP is mounted on top of an elevated elongate structure in proximity to a target monitoring site” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. The instant specification is silent about “the DDP is mounted on top of an elevated elongate structure in proximity to a target monitoring site” (emphasis added).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.  Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wankewycz 1 et al. (U.S. Pub. No.: 20210031947 A1).
5.  As to claim 1 Wankewycz 1 describes a DDP (a landing platform and deployment system 700 (DDP) - Figs.11-14) comprising a housing having an inner cavity (Figs.11-14 illustrate a schematic view of an unmanned vehicle storage box (housing) having a nesting area (inner cavity) - ¶¶ 32; 50-53; Figs.11-14), an openable and closable top having a plurality of slidable members (a movable cover (closable top) is provided in a form of two sliding doors 701 (plurality of slidable members) (the movement is shown by forward and backward horizontal arrows) - ¶¶ 30; 192-195; Figs.11-14), a docking base (a landing platform/ predetermined charging region 703 (docking base) -  ¶¶ 192-195; Figs.11-14), and a drone (an unmanned vehicle 716/drone -  ¶¶ 1; 28; 32; 192-195; Figs.11-14), wherein the docking base is affixed within the housing (as shown in Figs.11-14, the landing platform/ predetermined charging region 703 (docking base) affixed to  a lifting/descending mechanisms 705 inside the unmanned vehicle storage box (housing) - ¶¶ 192-195; Figs.11-14) and the drone is configured to be deployable mounted on the docking base and deployed from the docking base (the unmanned vehicle 716/drone resting/mounted on the landing platform/ predetermined charging region 703 (docking base), and an open state enables the deployment of the unmanned vehicle 716/drone - ¶¶ 192-195; Figs.11-14), and wherein the DDP is adapted such that when the top is in a closed position, the housing substantially seals out environment external to the DDP (after the unmanned vehicle 716/drone completes the landing process, then doors 701 move towards each other in order to be closed/closed state to protect the unmanned vehicle 716/drone from the environment - ¶¶ 19; 189; 192-195; Figs.11-14), and wherein when the top is in an open position, the drone is exposed so as to be able to launch (in the open state, the unmanned vehicle 716/drone resting the on the landing platform/ predetermined charging region 703 (docking base) and alignment mechanism  is raised to the surface by the movement of the lifting/descending mechanisms 705 after the main doors 701 are opened; once the landing platform/ predetermined charging region 703 (docking base) has full airspace, the unmanned vehicle 716/drone takes off for its designated mission (drone is exposed so as to be able to launch) - ¶¶ 192-195; Figs.11-14).
6.  As to claims 2-9 and 11 Wankewycz 1 recites:
Claim 2 The DDP, wherein the drone includes at least one battery, and wherein when the drone is mounted on the docking base, the at least one battery is automatically charged by at least one of a wired battery charger and a wireless
battery charger (¶¶ 3-4; 192-195; 199; Figs.11-14, 18);
Claim 3 The DDP, wherein the DDP is mounted on top of an elevated elongate structure in proximity to a target monitoring site (¶¶ 192-195; Figs.11-14); 
Claim 4 The DDP, wherein in response to a predetermined signal, the top automatically opens and the drone automatically flies to a target monitoring site (¶¶ 192-195; Figs.11-14); 
Claim 5 The DDP, wherein when the drone is at the target monitoring site, the drone performs at least one of the functions of recording video data of the target monitoring site, recording audio data of the target monitoring site, transmitting video data of the target monitoring site, transmitting audio data of the target monitoring site, transmitting audio data to the target monitoring site, directing traffic at the target monitoring site, providing a warning at the target monitoring site, illuminating the target monitoring site, and creating a light beacon over the target monitoring site (¶¶ 23-24; 97-98; 101-102; 105; 180; 182);
Claim 6 The DDP, wherein the docking base is adapted to receive drones of a plurality of shapes and sizes (¶¶ 77-78; 87-88; 90; 164), and wherein the docking base is adapted to house a plurality of drones simultaneously (¶¶ 136-137; Figs.9-10), and wherein the docking base includes at least one target thereon and is adapted so as to automatically guide landing of a drone to the at least one target (¶¶ 24; 37-38; 153-156; 160; 169; 176; 192-204);
Claims 7 The DDP, wherein the drone includes at least one landing foot and the docking base is adapted to receive the least one landing foot, and when the at least one foot is positioned on the at least one target, the at least one foot is automatically and releasably secured to the docking base (¶¶ 94; 153-156; 160; 169; 192-204);
Claim 8 The DDP, when the securement of the at least one drone foot is adapted such that the drone will not dislodge in response to a predetermined wind load (¶¶ 31; 94; 153-156; 160; 169; 185; 189; 192-204);
Claims 9 The DDP, wherein the at least one foot includes a camera affixed thereto and positioned such that the foot affixed camera is adapted to perform at least one of record and transmit video at the target monitoring site and automatically guide the drone landing foot to the at least one target (¶¶ 184; 194-204);
Claim 11 The DDP, wherein the DDP functionally includes at least one of an electric motor, a back-up battery, a solar panel, an air conditioner, a heater, an anemometer, a temperature sensor, a relative humidity sensor, and a barometer (¶¶ 8-9; 21; 25-26; 56; 82; 94; 100; 108; 132; 134-135; 166-167; 180-181; 185-187; 192-196).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz 1 in view of Wankewycz 2 (U.S. Pub. No.: 20210148131).
With respect to claim 10 Wankewycz 1 does not explicitly describe the DDP, wherein each member of the plurality of slidable members have at least one seal mounted thereon and are adapted such that closure of the openable and closable top is achieved by sliding the members into a closed positioned such that a landed drone is enclosed therein and such that the seals seal the inner cavity from an external environment.
	As to claim 10 Wankewycz 2 in combination with Wankewycz 1 describes the DDP, wherein each member of the plurality of slidable members have at least one seal mounted thereon and are adapted such that closure of the openable and closable top is achieved by sliding the members into a closed positioned such that a landed drone is enclosed therein and such that the seals seal the inner cavity from an external environment (Abstract; ¶¶ 286; 313-314; Fig.1, 6).
It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to employ Wankewycz 2’s invention teaching regarding the DDP, wherein each member of the plurality of slidable members have at least one seal mounted thereon and are adapted such that closure of the openable and closable top is achieved by sliding the members into a closed positioned such that a landed drone is enclosed therein and such that the seals seal the inner cavity from an external environment to modify Wankewycz 1’s invention by shielding the drone and DDP from dust, rain, water, insects and other animals, and iso-fated from extreme temperature conditions, and also when the doors are locked preventing theft of the drone and unauthorized access to internal components of the DDP (¶ 286).
8.  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz 1 in view of Zhou 1 et al. (Pub. No.: CN 210852973 U).
As to claim 12 Wankewycz 1 discloses a DDP (a landing platform and deployment system 700 (DDP) - Figs.11-14) comprising a housing having an inner cavity (Figs.11-14 illustrate a schematic view of an unmanned vehicle storage box (housing) having a nesting area (inner cavity) - ¶¶ 32; 50-53; Figs.11-14), an openable and closable top having a plurality of slidable members (a movable cover (closable top) is provided in a form of two sliding doors 701 (plurality of slidable members) (the movement is shown by forward and backward horizontal arrows) - ¶¶ 30; 192-195; Figs.11-14), a docking base adapted to receive the a drone (the unmanned vehicle 716/drone resting on the landing platform/ predetermined charging region 703 (docking base) -  ¶¶ 192-195; Figs.11-14), and at least one battery (an on-board power module 718 (at least one battery) - ¶¶ 192-195; Figs.11-14), wherein the docking base is affixed within the housing (as shown in Figs.11-14, the landing platform/ predetermined charging region 703 (docking base) affixed to  a lifting/descending mechanisms 705 inside the unmanned vehicle storage box (housing) - ¶¶ 192-195; Figs.11-14) and the drone is configured to be mounted on the docking base and deployed from the docking base (the unmanned vehicle 716/drone resting/mounted on the landing platform/ predetermined charging region 703 (docking base), and an open state enables the deployment of the unmanned vehicle 716/drone - ¶¶ 192-195; Figs.11-14), and wherein the DDP is adapted such that when the openable and closable top is in a closed position, the housing substantially seals out environment external to the DDP (after the unmanned vehicle 716/drone completes the landing process, then doors 701 move towards each other in order to be closed/closed state to protect the unmanned vehicle 716/drone from the environment - ¶¶ 19; 189; 192-195; Figs.11-14), and wherein when the openable and closable top is in an open position, the drone is exposed so as to be able to launch (in the open state, the unmanned vehicle 716/drone resting the on the landing platform/ predetermined charging region 703 (docking base) and alignment mechanism  is raised to the surface by the movement of the lifting/descending mechanisms 705 after the main doors 701 are opened; once the landing platform/ predetermined charging region 703 (docking base) has full airspace, the unmanned vehicle 716/drone takes off for its designated mission (drone is exposed so as to be able to launch) - ¶¶ 192-195; Figs.11-14), and wherein when the drone is mounted on the docking base, the at least one battery is automatically charged by at least one of a wired battery charger and a wireless battery charger (when the unmanned vehicle 716/drone is resting/mounting on the landing platform/ predetermined charging region 703 (docking base) the closed state enables the storing and automatically charging of the unmanned vehicle 716/drone after the unmanned vehicle is received from a mission - ¶¶ 3-4; 192-195; 199; Figs.11-14, 18).
With respect to claim 12 Wankewycz 1 does not explicitly describe the drone having a landing gear shroud.
As to claim 12 Zhou 1 in combination with Wankewycz 1 discloses the drone (an aerial unmanned aerial vehicle (UAV) shown in Fig.1 – Abstract; page3, ¶ 7; Fig.1) having a landing gear shroud (having a main body/ undercarriage 1 (landing gear shroud) - page3, ¶ 13; Figs.1-3).
It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to employ Zhou 1’s teaching regarding the drone having a landing gear shroud to modify Wankewycz 1’s invention by protecting a camera from influence of the weather and preventing the drone from touching the ground when landing by rotating a support rode, so that the inclination angles of the two extension rods are adjusted, and the terrains with different gradients are used (page3, ¶ 7).
9.  Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz 1 in view of Zhou 1.
As to claims 13-17 Wankewycz 1 in combination with Zhou 1 recites:
Claim 13 The DDP, wherein in response to a predetermined signal, the top automatically opens and the drone automatically flies to a target monitoring site (¶¶ 192-195; Figs.11-14); 
Claim 14 The DDP, wherein when the drone is at the target monitoring site, the drone performs at least one of the functions of recording video data of the target monitoring site, recording audio data of the target monitoring site, transmitting video data of the target monitoring site, transmitting audio data of the target monitoring site, transmitting audio data to the target monitoring site, directing traffic at the target monitoring site, providing a warning at the target monitoring site, illuminating the target monitoring site, and creating a light beacon over the target monitoring site (¶¶ 23-24; 97-98; 101-102; 105; 180; 182);
Claim 15 The DDP, wherein the drone includes at least one landing foot and the docking base is adapted to receive the least one landing foot, and when the at least one foot is positioned on the at least one target, the at least one foot is automatically and releasably secured to the docking base (¶¶ 94; 153-156; 160; 169; 192-204);
Claim 16 The DDP, wherein the at least one foot includes a camera affixed thereto and positioned such that the foot affixed camera is adapted to perform at least one of record and transmit video at the target monitoring site and automatically guide the drone landing foot to the at least one target (¶¶ 184; 194-204);
Claim 17 The DDP, wherein each member of the plurality of slidable members have at least one seal mounted thereon and are adapted such that closure of the openable and closable top is achieved by sliding the members into a closed positioned such that a landed drone is enclosed therein and such that the seals seal the inner cavity from an external environment (Abstract; ¶¶ 286; 313-314; Fig.1, 6).
10.  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz 1 and Zhou 1 in view of Wu (Pub. No.: CN 208412100 U) and further in view of Zhou 2 (Pub. No.: CN 204608631 U).
As to claim 18 Zhou 1 in combination with Wankewycz 1 teaches the drone landing gear shroud comprises of a plurality of side panels and a bottom panel surrounding the landing gear (page 3, ¶ 13; page 5, ¶ 3).
With respect to claim 18 Zhou 1 and Wankewycz 1 do not explicitly describe the drone having a having a plurality of multicolor LED lights affixed thereto, wherein the multicolor LED lights include at least one of a green color, a yellow color, a red color and a white color, and wherein the LED lights are adapted to provide guidance to traffic at a target monitoring site, and wherein intensity of the multicolor LED lights is adapted to vary so as to be visible during daytime and nighttime, and wherein the white color LED light is adapted to illuminate a target monitoring site with overhead lighting during nighttime.
As to claim 18 Wu in combination with Zhou 1 and Wankewycz 1 teaches the drone (Abstract; Fig.1) having a having a plurality of multicolor LED lights affixed thereto, wherein the multicolor LED lights include at least one of a green color, a yellow color, a red color and a white color (page 3, ¶¶ 2, 9, 15-16; page 4, ¶¶ 1, 5-6; page 5, ¶¶ 2-3; Fig.1), and wherein the LED lights are adapted to provide guidance to traffic at a target monitoring site, and wherein intensity of the multicolor LED lights is adapted to vary so as to be visible during daytime and nighttime, and wherein the white color LED light is adapted to illuminate a target monitoring site with overhead lighting during nighttime (page 2, ¶¶ 5-6; page 3, ¶ 2; page 4, ¶ 1; page 5, ¶ 3).
It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to employ Wu’s teaching regarding the drone having a plurality of multicolor LED lights affixed thereto, wherein the multicolor LED lights include at least one of a green color, a yellow color, a red color and a white color, and wherein the LED lights are adapted to provide guidance to traffic at a target monitoring site, and wherein intensity of the multicolor LED lights is adapted to vary so as to be visible during daytime and nighttime, and wherein the white color LED light is adapted to illuminate a target monitoring site with overhead lighting during nighttime to modify Zhou 1’s and Wankewycz 1’s inventions by considerably increasing unmanned plane in the practicability in the field of search and rescue (page 3, ¶ 2).
With respect to claim 18 Wu, Zhou 1 and Wankewycz 1 do not explicitly describe that intensity of the multicolor LED lights is adapted to vary so as to be visible during daytime and nighttime from a distance of at least 800 feet therefrom.
As to claim 18 Zhou 2 in combination with Wu, Zhou 1 and Wankewycz 1 discloses that intensity of the multicolor LED lights is adapted to vary so as to be visible during daytime and nighttime from a distance of at least 800 feet therefrom (page 2, ¶¶ 14-15; page 6, ¶ 10; page 7, ¶¶ 2, 9; page 8, ¶ 2).
It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to employ Zhou 2’s teaching regarding that intensity of the multicolor LED lights is adapted to vary so as to be visible during daytime and nighttime from a distance of at least 800 feet therefrom to modify Wu’s, Zhou 1’s and Wankewycz 1’s inventions to improve the visibility of a warning LED lamp at daytime or nighttime and any weather conditions (Abstract; page 2, ¶¶ 12-13; page 7, ¶ 2).
11.  Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz 1 in view of Zhou 1 and further in view of Brown et al. (U.S. Pub. No.: 20200217468).
With respect to claim 19 Wankewycz 1 and Zhou 1 do not explicitly describe the drone comprising the cameras that include a video processing unit and an artificial intelligence module adapted to process video data at a target monitoring site so as to aid in drone navigation and to detect at least one of a predetermined pattern and a predetermined object.
As to claim 19 Brown in combination Wankewycz 1 and Zhou 1 recites the drone (¶¶ 42; 54; 22; 72-74; 84; 100-101) comprising the cameras (¶¶ 158-159) that include a video processing unit and an artificial intelligence module adapted to process video data at a target monitoring site so as to aid in drone navigation and to detect at least one of a predetermined pattern and a predetermined object (¶¶ 8; 16; 27-28; 94; 97; 190; 234-238; Figs.5-6, 22).
It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to employ Brown’s teaching regarding the drone comprising the cameras that include a video processing unit and an artificial intelligence module adapted to process video data at a target monitoring site so as to aid in drone navigation and to detect at least one of a predetermined pattern and a predetermined object to modify Wankewycz 1’s and Zhou 1’s inventions by sensing and responding to detected activity or an event in a region, thereby, e.g., allowing rapid assessment of likely earthquake damage to infrastructure and buildings or  detecting civil unrest or riots, and provide an alert regarding the civil unrest, riot, or suspicious activity (¶¶ 4; 185; 189-190).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NAUM LEVIN/           Primary Examiner, Art Unit 2851